Ladd, J.
If the culvert in question increased the quantity of water on plaintiff’s land, or threw it thereon in a different manner from what the same would naturally have *114flowed upon it, to his injury, he might have cause to complain. Livingston v. McDonald, 21 Iowa, 174; Willitts v. Railway Co., 88 Iowa, 281, 21 L. R. A. 608; Dorr v. Simerson, 73 Iowa, 89. But there is not a particle of evidence in the record tending to show this. The road is through a depression, and surface water naturally gathered in ponds on both sides, though somewhat deeper on plaintiff’s land, as it is lower than Baughman’s, and the surplus of water drained to the eastward from the pond on the land of the former. This culvert through the road embankment had been maintained for some fifteen years, and, up to the time plaintiff tiled his land, had had no effect on the natural flow of the water. But as the tiling now drains the water from the depression north of the road, that which would stand on defendant’s farm to the south.but for the tiling, in seeking the lowest level, flows through this culvert and settles in the lowest part of the drained land. Some witnesses' speak of ditches, but none claim these increased or changed the flow of the water. The complaint then is not of anything done by the defendants, but of their omission to do- something to obviate their enjoyment of the benefits incidentally derived from the plaintiff’s drainage. Bor all that appears, the water would settle on his farm precisely as it does now were the embankment and culvert removed, and the ground as nature left it.o The change was brought about by the plaintiff, and we are aware of no rule of law requiring a road supervisor to so alter the construction of the public highway as to prevent the natural flow of surface water induced by the draining of land on either side. Such improvements are necessarily made with reference to existing conditions, and if, as a result, water, because of the laws of gravitation, settles where otherwise it would not, the proprietor has no legal right to the aid of his neighbor in repelling it. There was no illegal act committed or threatened, or legal duty omitted, on the part of any of the defendants, and for this reason the petition should have been dismissed. — Reversed.